Citation Nr: 1025347	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.  

5.  Entitlement to service connection for ulcers secondary to 
service-connected adjustment disorder with mixed anxiety and 
depressive symptoms.

6.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

7.  Entitlement to a rating in excess of 50 percent for 
adjustment disorder with mixed anxiety and depressive symptoms.

8.  Entitlement to a compensable rating for right cubital tunnel 
syndrome.

9.  Entitlement to a compensable rating for left cubital tunnel 
syndrome.

10.  Entitlement to a rating in excess of 30 percent for migraine 
headaches.

11.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2001, March 2007, and June 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The February 2001 rating 
decision denied entitlement to a rating in excess of 30 percent 
for migraine headaches.  The March 2007 rating decision denied an 
increased rating for right and left cubital tunnel syndrome, 
denied service connection for bilateral carpal tunnel syndrome, 
denied service connection for a left knee disorder, and denied 
reopening of the claim for entitlement to service connection for 
a right knee disorder.  The June 2008 rating decision denied 
entitlement to service connection for ulcers and denied increased 
ratings for lumbosacral strain with arthritis, bone spurs, and 
hemangioma, and for adjustment disorder with mixed anxiety and 
depressed mood.  The June 2008 rating decision also denied 
entitlement to a TDIU.

In December 2009, a hearing before the undersigned Veterans Law 
Judge was held at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.

The Board notes that at the Travel Board hearing, in addition to 
the issues listed on the title page of this decision, the 
Veteran's representative indicated that the issue of entitlement 
to service connection for a bilateral foot disability was on 
appeal.  However, the Board notes that in a March 2009 rating 
decision, service connection was granted for bilateral plantar 
fasciitis.  This is a complete grant of the benefits sought on 
appeal.  Therefore, this issue is no longer on appeal and is not 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997).

The Board also notes that at the Travel Board hearing before the 
undersigned, the Veteran provided testimony only on the bilateral 
knee issues.

The RO originally denied service connection for abdominal pain in 
a January 1996 rating decision.  The RO notified the Veteran of 
that decision in February 1996 and apprised her of her procedural 
and appellate rights, but she did not initiate an appeal.  
Therefore, the decision denying entitlement to service connection 
for abdominal pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  
Subsequently, in December 2007, she filed the current claim at 
issue - specifically, service connection for ulcers as secondary 
to service-connected adjustment disorder.  This specific issue, 
her purported entitlement to service connection for ulcers, was 
never previously adjudicated.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that claims that are based on distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims, such that a new and material evidence analysis is not 
warranted.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); 
see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a 
newly diagnosed psychiatric disorder (e.g., PTSD), even if 
medically related to a previously diagnosed disorder (such as 
depressive neurosis), is not the same for jurisdictional purposes 
when it has not been previously considered).  Consequently, the 
ulcers claim at issue must be considered on the full merits, de 
novo, because there is no new and material evidence requirement 
to reopen this claim because there is no prior, final 
adjudication of this particular claim.

The issues of entitlement to service connection for right knee 
disability, entitlement to service connection for a left knee 
disability, entitlement to service connection for ulcers, and 
entitlement to service connection for bilateral carpal tunnel 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1996 rating decision, the RO denied 
entitlement to service connection for right knee strain.

2.  The evidence received since the January 1996 decision 
includes evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and is sufficient to 
establish a reasonable possibility of substantiating the claim.

3.  The Veteran's lumbosacral strain is manifested by muscle 
spasm, guarding, or localized tenderness that results in abnormal 
spinal contour such as exaggerated lordosis; and mild bilateral 
radiculopathy.

4.  The Veteran's adjustment disorder with mixed anxiety and 
depression is manifested by such symptoms of insomnia, 
nightmares, panic attacks, isolation, memory and concentration 
problems without evidence of active psychosis, and Global 
Assessment of Functioning (GAF) scores attributable to anxiety 
and depression generally ranging from 51 to 58, and has been 
found by medical evidence to result in no more than occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms.

5.  The Veteran's bilateral cubital tunnel syndrome is 
asymptomatic; there is no documented neurological deficit 
consistent with cubital tunnel syndrome.

6.  The Veteran's migraine headaches are manifested by 
characteristic prostrating attacks occurring on average once a 
month over the last several months; there is no evidence of very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

7.  At the Travel Board hearing in December 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant of her desire to withdraw her 
appeal for the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied service 
connection for right knee strain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  The criteria for a rating of 20 percent for the orthopedic 
manifestations of the Veteran's lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5235-5243 (2009).

4.  The criteria for a separate 10 percent rating for the right 
lower extremity neurological manifestations of the Veteran's 
lumbosacral strain (mild incomplete paralysis of the sciatic 
nerve) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.25, 4.26, 
4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for a separate 10 percent rating for the left 
lower extremity neurological manifestations of the Veteran's 
lumbosacral strain (mild incomplete paralysis of the sciatic 
nerve) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.25, 4.26, 
4.124a, Diagnostic Code 8520 (2009).

6.  The criteria for a rating in excess of 50 percent for 
adjustment disorder with mixed anxiety and depressive symptoms 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9440 (2009).

7.  The criteria for a compensable rating for right cubital 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8515 (2009).

8.  The criteria for a compensable rating for left cubital tunnel 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic 
Code 8515 (2009).

9.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.124a, Diagnostic Code 8100 (2009).

10.  The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to a TDIU have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

In light of the favorable determination with respect to whether 
new and material evidence has been submitted to reopen the 
service connection claim for right knee disorder, and the need to 
remand the service connection claim on the merits, no further 
discussion of VCAA compliance is needed with respect to such 
claim to reopen.

With respect to the remaining (increased rating) claims decided 
herein, in letters dated in September 2004, March 2006, February 
2008, April 2008, and July 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate her claims, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  Additionally, the April 2008 and July 
2008 notice letters informed the Veteran as to disability ratings 
and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice did 
not comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the RO in July 
2008, September 2008, and November 2008, after proper VCAA notice 
was provided and after the Veteran had an opportunity to 
respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran. 
 Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and her representative.  There is also a 
statement from the Veteran's employer of record.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, she has been provided with a meaningful 
opportunity to participate in the claims process and has done so. 
 Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


	I.  Claim to Reopen

Service connection for right knee strain was denied in a January 
1996 rating decision.  The Veteran received notice of the denial 
by letter dated in February 1996.  The Veteran did not appeal the 
decision; therefore, it became final.  38 C.F.R. § 20.1103.

The evidence of record at the time of the January 1996 denial 
included the Veteran's service treatment records, which show that 
the Veteran was treated for left knee strain in February and 
March 1993.  VA examination dated in July 1995 revealed normal 
right knee with normal range of motion.  No swelling, tenderness, 
or instability was found.  The claim was denied because (as 
indicated by the RO) the in-service right knee problem was shown 
to be a temporary condition which resolved with treatment; no 
permanent residual disability was shown during service.  (The 
Board notes that the RO incorrectly identified the in-service 
knee complaints as being right knee complaints; instead, the 
record actually reflects left knee complaints in service.)

The subsequently received evidence includes VA and private 
treatment records showing mild osteoarthritis of both knees (in a 
private record from June 2005), small joint effusion of the right 
knee (in a September 2005 private treatment record), and internal 
derangement of the bilateral knees (in a September 2005 private 
treatment record).  A December 2007 magnetic resonance imaging 
(MRI) of the right knee revealed mild chondromalacia along the 
medial patellar facet with intermediate chondromalacia along the 
medial aspect of the ossific trochlea.  A March 2008 VA physical 
therapy note indicates that the Veteran reported that she began 
having bilateral knee pain two and a half years ago.  

With respect to whether new and material evidence has been 
submitted, the Board finds that the subsequently submitted 
evidence is new and material and reopening of the claim is in 
order.  Specifically, when the claim was previously denied, there 
was no current right knee disability.  Because the subsequently 
received evidence reflects that the Veteran currently has 
multiple diagnoses regarding her right knee, the Board is of the 
opinion that the evidence is new and material and reopening of 
the claim is in order.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

      II.  Increased Rating for Lumbosacral Strain

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  In pertinent part Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be rated separately under an appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating 
episodes, with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, a 
20 percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, 
an "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

Service connection for lumbosacral strain was granted in an 
August 2006 rating decision.  A 10 percent rating was granted, 
effective July 9, 2001.  The Veteran then filed a claim for 
entitlement to an increased rating in December 2007.

Therefore, the Veteran's lumbosacral strain is rated as 10 
percent disabling under the general criteria for rating 
disabilities of the spine for the entire period on appeal.  In 
order to receive a higher rating based upon limitation of motion, 
it must be shown that forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in an abnormal gain or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A September 2005 private orthopedic evaluation notes no angular 
deformities.  The Veteran had difficulty with heel and toe rise.  
Forward flexion was to 80 degrees and extension was to 10 
degrees.  Rotation to the right and left was limited at the 
extremes.  Palpation about the lumbar spine revealed continued 
tenderness about the paraspinal musculature with associated 
diffuse spasm extending into the gluteal region with positive 
sciatic notch tenderness bilaterally.  There was normal sensation 
to light touch in all dermatomes of the lower extremities.  Deep 
tendon reflexes were equal and symmetric.  Straight leg raise was 
to 85 degrees.  Neurovascularly the Veteran was intact.  The 
impression was mechanical low back pain with possible 
radiculopathy.  

An April 2006 MRI of the lumbar spine revealed a mild posterior 
disc bulge at L4-5, mild bilateral neuroforaminal narrowing at 
L4-5, and facet hypertrophy at L4-5.  At L5-S1 there was no bulge 
or protrusion, but there was mild bilateral neuroforaminal 
narrowing due to facet hypertrophy.  

An August 2006 X-ray of the lumbosacral spine revealed minimal 
scoliosis.  An August 2006 VA examination report notes complaints 
of low back pain which radiates to the right leg sometimes.  The 
Veteran does not use a walker, cane or brace.  She can walk one 
mile for one hour.  She is not unsteady.  She is independent in 
eating, grooming, bathing, toileting, and dressing.  Forward 
flexion of the thoracolumbar spine was to 90 degrees.  Backward 
extension was to 24 degrees.  Bilateral lateral flexion and 
bilateral lateral rotation were all normal, to 30 degrees.  The 
Veteran had pain in the low back at the ends of flexion and 
extension.  Four repeated movements of the back showed an 
increase in pain from 1/10 to 2/10; however, there was no change 
in range of motion.  There was also no increase in weakness or 
fatigue.  There was a mild increase in lack of endurance.  Pain 
was noted to have the most functional impact.  There was evidence 
of painful motion.  There was spasm and tenderness in the 
generalized lumbosacral spine area.  There was no weakness and no 
fixed deformity.  Sensory examination was negative.  Motor 
examination was full and reflexes of the bilateral lower 
extremities were normal.  There was no diagnosis of 
intervertebral disc syndrome.  MRI of the lumbosacral spine from 
June 2002 showed degenerative changes in L3-4 and L5-S1.  There 
was no herniated disc.  The diagnoses were lumbosacral sprain, 
degenerative facet hypertrophy, L4-5 and L5-S1, minimal 
scoliosis, and bilateral neural foraminal narrowing at L5-S1. 

A November 2006 private medical record notes that the Veteran has 
difficulty rising from a seated position due to low back pain.  
Range of motion was noted to be limited in all planes, with 
tenderness to direct palpation over the paravertebral musculature 
with a moderate amount of spasm extending into the gluteal region 
bilaterally and tenderness over the SI joints and sciatic notch.  
The impression was mechanical lower back pain due to degenerative 
joint disease and spur formation.  

A February 2008 VA treatment record notes deep stabbing pain 
along the axial lumbar spine.  The Veteran described the pain as 
constant and further stated that standing or sitting for long 
periods of time makes it worse.  The Veteran denied any 
significant paresthesias in either lower extremity.  Sometimes 
the pain shoots down her left lower extremity, stopping at the 
bottom of the calf.  There is no shooting pain down the right 
lower extremity.  The Veteran denied bowel or bladder 
incontinence and saddle anesthesia.  The lumbar spine was tender 
to palpation of the axial spine.  There was pain with forward 
flexion, lateral bending, and extension.  Straight leg raising 
was negative.  Clonus and Babinski were negative.  Patellar and 
ankle reflexes were 2+ and symmetrical.  X-ray studies from 
January 2008 revealed no significant pathology, no listhesis, and 
normal disc height.  

A March 2008 VA treatment record notes that the Veteran has 
lumbar radiculopathy.  The VA physician opined that the Veteran's 
back complaints are more likely than not service-related; 
although, functional impairment is mild.  X-ray studies of the 
lumbar spine were normal.  The Veteran stated that her low back 
pain was 9/10 in intensity.  She does not have flare-ups.  The 
Veteran denied numbness, weakness, bladder complaints, and bowel 
complaints.  She does not need walking assistive devices.  She 
does not use a cane, crutches, walker, or brace.  She can walk 
for three to four hours.  She is not unsteady and has no history 
of falls.  She is presently independent in all activities of 
daily living.  Examination of the lumbar spine revealed 
exaggerated lumbar lordosis.  Range of motion of the 
thoracolumbar spine was full.  Flexion was to 90 degrees, 
extension was to 30 degrees, left and right lateral flexion and 
left and right lateral rotation were each to 30 degrees.  There 
was no additional pain on range of motion and no further 
limitation due to pain, fatigue, weakness, or lack of endurance 
on repetitive use.  There was tenderness on the mid to lower 
lumbar spine midline.  Sensory examination was intact to light 
touch and pin prick in all dermatomes of the lower extremities.  
Motor examination was full.  Reflexes were 2+ bilaterally.  
Straight leg raises were positive bilaterally at 45 degrees.  No 
report of incapacitating episodes is given.  

A March 2008 VA initial physical therapy report notes that the 
Veteran complained of occasional radiating pain down the lower 
extremities.  Range of motion of the lumbar spine revealed 
forward bending at 70 percent of full range of motion (or 
approximately 68 degrees), 25 percent of full extension (8 
degrees), and 50 percent of right and left side bending and right 
and left rotation (15 degrees).  It is noted that there was 
moderate tenderness at L3-5, at the right posterior superior 
iliac spine, and at the posterior iliac crest.  Straight leg 
testing was positive bilaterally at 50 degrees.  The iliac crests 
were even but there was increased lumbar lordosis.  

In reviewing the evidence of record, and giving the Veteran the 
benefit of the doubt, the Board finds that the evidence supports 
a rating of 20 percent for the Veteran's lumbosacral strain.  In 
this regard, the Board notes that although range of motion was 
full and not painful at the March 2008 VA examination, and 
although range of motion was decreased but not enough to warrant 
a higher rating at the February 2008 VA appointment and at the 
March 2008 physical therapy intake note, both the March 2008 VA 
examiner and the March 2008 physical therapist note the presence 
of exaggerated lumbar lordosis.  The Board finds that this 
qualifies for muscle spasm or guarding severe enough to result in 
abnormal spinal contour such that a higher, 20 percent rating is 
warranted.  A rating in excess of 20 percent is not warranted 
because at no time during the appeal has there been forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The range 
of motion has, at the very least, been to 68 degrees, and there 
has been no additional loss of motion due to pain, weakness, 
fatigue, or lack of endurance.  DeLuca, supra.

The Board has also considered whether the Veteran could receive a 
higher rating for her lumbosacral strain based upon 
incapacitating episodes.  Initially, the Board notes that the 
Veteran has not been diagnosed with intervertebral disc syndrome.  
However, she has been diagnosed with various disc bulging.  
Regardless, the record does not reflect, nor does the Veteran 
contend, that she has had any incapacitating episodes whatsoever.  
In sum, there is absolutely no evidence of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months; therefore, a higher 
rating based upon incapacitating episodes is not warranted.

With regard to the neurological component of the Veteran's low 
back disability, the Board notes in rating peripheral nerve 
injuries and their residuals, attention should be given to the 
site and character of the injury, the relative impairment and 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with mild, 
moderate, severe, or complete paralysis of the peripheral nerves.  
The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The 
provisions of Diagnostic Code 8620 refer to neuritis of the 
sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of 
the sciatic nerve.

The medical evidence reflects that in March 2008, the Veteran was 
diagnosed with lumbar radiculopathy.  Although her lower 
extremity muscle strength has consistently been full, and 
reflexes have been 2+ and symmetrical, the Veteran has complained 
of radiating pain down her lower extremities multiple times (in 
August 2002, December 2002, August 2006, March 2008).  The March 
2008 VA physician who diagnosed lumbar radiculopathy stated that 
the functional effects were mild.  Therefore, the Board finds 
that a 10 percent rating for each lower extremity for the 
neurological component of the lumbosacral strain is in order.  A 
rating in excess of 10 percent is not warranted because the 
medical evidence shows that radiculopathy symptoms have only been 
mild.  There are no complaints that such symptoms are more than 
mild, nor is there evidence documenting more than mild neurologic 
findings.  The Veteran has denied bowel incontinence and bladder 
incontinence.  In sum, the Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.  As such, a separate 
10 percent rating, but no higher, is warranted for each lower 
extremity for the neurological component of the Veteran's 
lumbosacral strain.

      III.  Increased Rating for Adjustment Disorder

Chronic adjustment disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9440, which provides that a 50 percent evaluation 
is warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF Score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech at 
times illogical, obscure, or irrelevant), or where there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
few friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 indicates 
some mild symptomatology (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or social functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  
Accordingly, GAF scores do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they are 
but one factor to be considered in conjunction with all the other 
evidence of record.  

Service connection for adjustment disorder with mixed anxiety and 
depressive symptoms was originally granted in an August 2006 
rating decision.  A 10 percent rating was granted, effective July 
9, 2001, and a 50 percent rating was granted beginning on August 
11, 2006.  The Veteran did not file a notice of disagreement with 
this decision.  

In December 2007, the Veteran filed a claim for an increased 
rating for his adjustment disorder with mixed anxiety and 
depressive symptoms.  As such, the claim is for entitlement to a 
rating in excess of 50 percent for adjustment disorder with mixed 
anxiety and depressive symptoms.

The medical evidence of record shows that in August 2006, the 
Veteran had a relationship with her younger sister, father, step-
mother, step-brother, and step-sister.  She complained of feeling 
"jittery."  She is tense and constantly on edge.  She is more 
irritable and often trivial matters trigger explosive expressions 
of anger.  She has lost over 19 pounds and she becomes nauseous 
when she eats.  On examination she was well-groomed and casually, 
but neatly attired.  She was fully oriented and she gave no 
evidence of acute thought disorder or homicidal/suicidal 
ideation.  She was personable, cooperative, alert, animated, and 
engaging.  Beneath her exterior presentation are intense feelings 
of discontent and anger that are displayed periodically in 
passive aggressive, petulant, and fault finding behavior.  Her 
foundation for effective psychological regulation and socially 
acceptable interpersonal conduct appears deficient.  She 
experiences marked emotional, cognitive, and behavioral 
dysfunction.  She has 100 percent disability in the areas of 
social interaction and emotional behavior.  She has 93 percent 
disability in the area of work, 84 percent disability in the area 
of alertness behavior, 48 percent disability in the area of 
recreation and pastime activities, and 10 to 12 percent 
disability in the areas of sleep and rest and home management.  
Her overall level of functional disability is around 70 percent.  
Her GAF score is 40.  

A March 2007 VA social work note indicates that the Veteran was 
well-groomed, had good eye contact, and good affect.  A June 2007 
VA social work consult notes that she had a flattened affect, was 
teary at points, and expressed multiple emotions about her 
current situation.  She reported feeling irritable, angry, and 
"about to lose it" when she was waiting for her mother.  She 
felt so "out of control" that she did not return home.  She has 
made several new positive changes recently with her relationship 
with her mother.  

A July 2007 VA psychiatric note reflects that the Veteran was 
cooperative, attentive, had fluent speech, and had a labile, 
dysphoric, and irritable mood.  Her affect was unremarkable.  
There was no evidence or a formal thought disorder.  There were 
no specific psychotic symptoms.  She recently experienced 
suicidal ideation, but currently denies active or passive 
suicidal ideation.  She also denied homicidal ideation.  The 
assessment was that the Veteran has a combination of mood 
disorder (probably major depression), anxiety disorder (panic 
disorder and obsessive-compulsive disorder), personality disorder 
(predominantly borderline personality disorder) and marijuana use 
disorder.  Her panic attacks seem to begin as panic attacks, but 
they then become periods of anger that are probably more in the 
borderline personality spectrum.  She is high-functioning, 
working in a doctor's office and attending nursing school.  Her 
ability to function is beginning to deteriorate.  Her GAF score 
was 50.  

A January 2008 VA psychiatric note indicates that the Veteran's 
GAF score in October 2007 was 60.  She said she was feeling 
better.  Her mood was described as "okay."  She is only 
sleeping four hours in a 24 hour day.  She complained of night 
terrors.  She does not remember the content clearly but she has 
night sweats.  She endorsed racing thoughts.  She denied suicidal 
ideation, street drug use, and alcohol use.  She said that her 
household is more organized than before.  She was cooperative, 
attentive, had fluent speech, and a bright affect.  Her thought 
processes were notable for pressured speech, circumstantiality, 
and tangentiality.  Her mood was "okay" with some lability.  
There were no specific psychotic symptoms.  She seemed slightly 
hypomanic, both with respect to her affect and her thought 
processes, as well as the decreased need for sleep.  

A March 2008 VA social work note indicates that the Veteran works 
two days a week and continues going to school for nursing.  

A March 2008 VA examination report notes that the Veteran 
reported feeling very anxious, always feeling angry, and having 
an inability to control herself.  She reported sadness, anxiety, 
restlessness, and difficulties controlling her temper.  She 
reported frequent verbal arguments, even with people in the 
streets.  She has frequent crying, decreased energy, and poor 
sleep.  She has decreased appetite and decreased sexual desires.  
On examination she was alert and cooperative.  She had good eye 
contact, soft speech, and her mood was depressed.  Her affect was 
anxious and labile.  There were no overt delusions.  She denied 
hallucinations and suicidal and homicidal ideation.  Memory was 
noted to be fair.  She was fully oriented and her insight and 
judgment were fair.  The diagnosis was dysthymic disorder.  Her 
GAF score was 60.  The examiner stated that there is "some 
degree" of family, functional, and occupational impairment.

An August 2008 VA social work note indicates that the Veteran was 
seen for bipolar disorder.  The Veteran was in a good mood and 
was dressed nicely.  She had been in Puerto Rico for 10 days 
previously by herself.  She spoke of how well her father and 
boyfriend took care of her children while she was gone.  She 
spoke about all the times she has expected her mother and sister 
to be different.  She expressed motivation to return to school 
and complete her nursing program.  

An October 2008 VA social work note indicates that the Veteran 
reported feeling overwhelmed with financial responsibilities.  
She recently attended a job fair and thought that she was being 
hired for a full time position.  There was a mix up and the job 
was given to someone else.  An October 2008 addendum notes that 
the Veteran has been feeling fairly good.  However, she endorsed 
moment to moment mood swings, primarily from euthymia to 
irritability.  When she did not get the full time job, she had 
passive thoughts of suicide.  She has been taking a sociology 
course, which she is doing well in.  Mental status examination 
revealed that she was cooperative, attentive, had fluent speech, 
and was fully oriented.  There was no evidence of cognitive 
impairment.  Her mood had some lability and irritability.  Her 
affect was bright.  Her thought processes were somewhat 
hyperverbal and circumstantial.  She was easily redirected.  
There was no psychotic thought content.  She denied recurrence of 
suicidal ideation and denied homicidal ideation.  She was offered 
hospitalization because of her transient passive suicidal 
ideation.  She declined.  Her principal symptoms (moment to 
moment lability, irritability, and sporadic suicidal ideation) 
are caused by borderline personality disorder.  

After review of the medical evidence, the Board finds that the 
Veteran's adjustment disorder with mixed anxiety and depressive 
symptoms is appropriately rated as 50 percent disabling 
throughout the entire appeal period.  None of the evidence 
reflects that the criteria for a higher, 70 percent rating are 
met.  In this regard, there is suicidal ideation and the Veteran 
has been diagnosed with obsessive compulsive disorder; however, 
there is no evidence of such rituals which interfere with routine 
activities.  Her speech has been not been intermittently 
illogical, obscure or irrelevant.  However, she complains of 
constant panic and depression, as well as impaired impulse 
control.  Importantly, according to the October 2008 VA examiner, 
these symptoms are not the result of the service-connected 
adjustment disorder with mixed anxiety and depression.  Instead, 
they are by and large a product of the nonservice-connected 
borderline personality disorder.  There is also no evidence 
whatsoever of spatial disorientation, neglect of personal 
appearance and hygiene, and while there is difficulty in adapting 
to a work-like environment, this is due mostly to the bipolar 
personality disorder, which is not service connected.  

The Veteran has either been employed full or part time, or in 
school for nursing throughout the entire appeal period.  There is 
evidence of stress over her workload and financial matters; 
however, her most debilitating symptoms have been related to the 
nonservice-connected borderline personality disorder.  The 
Veteran has had flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks, fair memory and judgment, 
and disturbances of motivation in mood.  When considering the 
disability picture as a whole, the Veteran's particular 
disability picture falls more squarely in line with the criteria 
for a 50 percent rating.  The criteria for a70 percent rating are 
not met.  Therefore, a higher rating is denied.

At no time during the appeal period has the Veteran's adjustment 
disorder been manifested by greater disability than contemplated 
by the currently assigned rating under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
Veteran's appeal.  Hart, supra.  .

      IV.  Increased Rating for Bilateral Cubital Tunnel Syndrome

The Veteran's cubital tunnel syndrome is rated as noncompensable 
for the right and left sides under 38 C.F.R. §4.124a, Diagnostic 
Code 8515.  Under that code, a 10 percent rating is warranted for 
mild incomplete paralysis of the major or minor median nerve.  A 
30 percent rating is warranted for moderate incomplete paralysis 
of the major median nerve.  A 20 percent rating is warranted for 
moderate incomplete paralysis of the minor median nerve.  A 50 
percent rating is warranted for severe incomplete paralysis of 
the major median nerve.  A 40 percent rating is warranted for 
severe incomplete paralysis of the minor median nerve.  A 70 
percent rating is warranted for complete paralysis of the major 
median nerve.  A 60 percent rating is warranted for complete 
paralysis of the minor median nerve.  38 C.F.R. §4.124a, 
Diagnostic Code 8515.

Service connection for bilateral cubital tunnel syndrome was 
granted in a January 1996 rating decision.  A noncompensable 
rating was assigned for the right and for the left, effective 
January 6, 1995.  The Veteran did not appeal this decision.

In a February 2001 rating decision, the RO denied increased 
ratings for bilateral cubital tunnel syndrome.  The Veteran did 
not appeal this decision.  In December 2005, the Veteran filed a 
new claim for entitlement to an increased rating for bilateral 
cubital tunnel syndrome.  In the March 2007 rating decision on 
appeal, the RO denied compensable ratings for right cubital 
tunnel syndrome and for left cubital tunnel syndrome.  The 
Veteran perfected her appeal for an increased rating.

An October 2005 private orthopedic consultation notes the Veteran 
is diagnosed with cubital tunnel syndrome and carpal tunnel 
syndrome.  On examination there was a positive Tinel's and a 
positive Phalen's.  Neurovascularly, the Veteran was intact.

An April 2006 VA examination report indicates that the Veteran is 
right handed.  She complained of hand pain and numbness 
bilaterally.  She gets tingling, cold, sweaty, and a dull pain in 
arms up to upper forearm.  She also has decreased strength and 
finds it difficult to put rubber bands in her hair.  Over the 
years she has had exacerbations and remissions.  She reportedly 
has done a lot of activity recently and she feels that it is 
worse.  She wears splints a few hours a day.  She works as a 
manager in a doctor's office.  On examination, motor strength was 
full, there was no atrophy, and reflexes were 2+.  Sensory 
pinprick and vibration were okay, including in hands.  
Coordination was okay.  The assessment was carpal tunnel 
syndrome, right more than left.  

A February 2008 VA treatment record notes that the Veteran has 
had left arm pain for the past six to eight weeks, but had been 
treated for bilateral carpal tunnel syndrome and bilateral 
cubital tunnel syndrome with splints.  She has right hand 
numbness when she wakes up.  The left upper extremity exhibits 
both pain and weakness.  The pain starts at the elbow and 
radiates downward to the first three fingers.  Pain occurs every 
day and Tramadol helps with the pain but not with the numbness.  
She has to shake both hands out when she wakes up in the morning 
because of pain and numbness.  On examination, the left upper 
extremity had full range of motion with pain.  The left upper 
extremity was colder and there was swelling on the left forearm.  
Tinel's sign at wrist and elbow on the left was positive, as was 
compression test.  The left upper extremity was tender to 
palpation.  Grip was near full and sensation was intact.  Right 
upper extremity exhibited full painless range of motion.  
Strength was full and sensation was intact.  Tinel's sign was 
positive at the wrist and compression test was positive.  

A March 2008 VA neurology examination notes that the Veteran 
complained of hand pain and numbness bilaterally.  An EMG 
addendum revealed no electrophysiological evidence of median 
nerve compression at the wrists or ulnar nerve entrapment at the 
elbows.  However, there were increased amplitudes of the right 
flexor carpi ulnaris and right first dorsal interossi, both C8-T1 
nerve roots.  A repeat study was suggested in three months.  The 
examining physician noted that although the Veteran does not have 
electrophysiologic evidence of carpal tunnel syndrome, history 
and physical examination are consistent with it.  

An April 2008 VA occupational therapy hand evaluation notes a 
prior diagnosis of bilateral carpal tunnel syndrome, and a 
current diagnosis of left lateral epicondylitis.  There was 
tingling of the left hand from carpal tunnel syndrome.  Tinel's 
sign was positive at left cubital tunnel and bilateral carpal 
tunnel, Cozen's sign was positive, and middle finger test was 
positive.  Sensation was intact.  An elbow sleeve was issued to 
be worn during activities.  The assessment was two-month history 
of lateral left elbow pain, severe lateral epicondylar 
tenderness.  

Based upon the foregoing, the Board finds that the Veteran's 
bilateral cubital tunnel syndrome appropriately rated as 
noncompensably disabling throughout the entire evaluation period.  
In this regard, there is no EMG evidence of any pathology 
whatsoever to the median or ulnar nerve.  At this point, it does 
not reflect that there is mild incomplete paralysis of the median 
or any other nerve.  As such, a higher, 10 percent rating is not 
in order.

At no time during the appeal period has the Veteran's bilateral 
cubital tunnel syndrome been manifested by greater disability 
than contemplated by the currently assigned ratings under the 
designated diagnostic codes.  Accordingly, staged ratings are not 
in order and the assigned ratings are appropriate for the entire 
period of the Veteran's appeal.  Hart, supra.

      V.  Increased Rating for Migraine Headaches

The Veteran's migraine headaches are rated as 30 percent 
disabling under 38 C.F.R. §4.124a, Diagnostic Code 8100.  Under 
Diagnostic Code 8100, a 30 percent rating is assigned for 
migraine with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A maximum 
evaluation of 50 percent is awarded when migraine is 
characterized by very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

After review of the evidence of record, the Board finds that the 
evidence supports a 30 percent rating, but no higher, for the 
Veteran's migraine headaches.  In this regard, VA treatment 
records document recurring migraine headaches varying from three 
to four times a month.  A July 2004 VA neurology follow-up note 
indicates that the Veteran was last seen one to two years 
earlier.  The Veteran complained of ongoing headaches with some 
type of visual blurriness in the left eye with headaches setting 
in about seven hours later.  She previously responded well to 
Depakote, but she became pregnant and stopped taking it.  

In April 2006, a VA neurology clinic follow-up note indicates 
that the headaches cause nausea.  The Veteran reportedly needs a 
dark place.  She cannot function during a migraine.  A March 2008 
VA neurologic examination report notes that she has headaches 
where she sees spots in her left eye, which she gets every six or 
seven weeks.  She also may get a headache behind the right eye.  
She needs a dark room and cannot function.   

Throughout the appeal period, the Veteran has been employed 
either part time or full time and she has been attending school.  
There is no objective evidence that the Veteran has lost any 
significant time from work or had significant absences from class 
due to her migraine headaches such as to reflect severe economic 
inadaptability.  In this regard, there is a September 2006 letter 
from the physician whose office she works in, which states that 
the Veteran has been working on a part time basis for many years; 
however, lately she has been having recurrent medical problems 
for which she has to have hospital and doctor visits for 
treatments.  This has caused her pay to suffer because she has 
not been working on her normal schedule.  This letter does not 
rise to the level of significant absences resulting in severe 
economic disability.  It does not refer to migraine headaches 
whatsoever as the reason for the medical visits, but most of all, 
it merely reiterates what the treatment records show.  The 
treatment records show multiple complaints for headaches, but do 
not reflect any complaints or findings of an inability to work or 
go to school.  As such, it cannot be said that her migraine 
headaches are productive of severe economic inadaptability, as is 
required for a higher, 50 percent rating.  Therefore, the 
currently assigned 30 percent rating is clearly warranted under 
Diagnostic Code 8100.

At no time during the appeal period have the Veteran's migraine 
headaches been manifested by greater disability than contemplated 
by the currently assigned rating under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
Veteran's appeal.  Hart, supra.

      VI.  Entitlement to TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, at the Travel Board hearing 
before the undersigned in December 2009, has withdrawn her appeal 
for the issue of entitlement to a TDIU.  Such withdrawal is 
effective the date the notice was received at the Board.  
38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have 
jurisdiction to review the appeal for the issue of entitlement to 
TDIU.

	VII.  Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
In this case there are no exceptional or unusual factors with 
regard to the Veteran's lumbosacral strain, adjustment disorder, 
bilateral cubital tunnel syndrome, or her migraine headaches.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service- connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms for her disabilities than currently shown by the 
evidence; thus, her disability picture for each disability is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for a right knee 
disorder is granted.

A 20 percent rating for the orthopedic manifestations of the 
Veteran's lumbosacral strain is granted, subject to the criteria 
governing the payment of monetary benefits.
 
A separate 10 percent rating for right lower extremity 
radiculopathy is granted, subject to the criteria governing the 
payment of monetary benefits.

A separate 10 percent rating for left lower extremity 
radiculopathy is granted, subject to the criteria governing the 
payment of monetary benefits.

A rating in excess of 50 percent for adjustment disorder with 
mixed anxiety and depressive symptoms is denied.

A compensable rating for right cubital tunnel syndrome is denied.

A compensable rating for left cubital tunnel syndrome is denied.

The appeal for the issue of entitlement to TDIU is dismissed.


REMAND

	Bilateral Knee Disabilities

Although the Board found sufficient evidence and information to 
reopen the claim for entitlement to service connection for a 
right knee disorder, the Board finds that further development is 
warranted before the claim can be adjudicated on the merits.  
Moreover, additional development is warranted with respect to the 
claim for entitlement to service connection for a left knee 
disorder.

Regarding the right knee, there are no service treatment records 
showing complaints or treatment for right knee problems.  
However, just months after service separation, at the July 1995 
VA examination, the Veteran had a diagnosis of patellofemoral 
syndrome of the right knee (although an X-ray study of the right 
knee was normal).  Additionally, the Veteran originally claimed 
entitlement to service connection for patellofemoral 
syndrome/knee strain, without specifying which knee (in her 
January 1995 claim).  The RO adjudicated a right knee strain in 
January 1996 and the July 1995 VA examiner took X-ray studies of 
the right knee only, despite bilateral knee complaints.  In any 
event, the Veteran has never undergone a VA examination with a 
medical opinion to determine the likely etiology of the current 
right knee problems.  Therefore, one should be scheduled.

Regarding the left knee, the service treatment records show 
complaints of left knee pain in February and March 1993.  Despite 
additional complaints just months after discharge from service, 
at the July 1995 VA examination, the left knee was found to be 
normal on examination and the examiner did not diagnose any left 
knee disorder.  However, the examiner was focused on the right 
knee.  Moreover, the Veteran is competent to state that she has 
had left knee problems ever since service.  In sum, there is 
evidence in the service treatment records of complaints of left 
knee pain and findings of patellofemoral syndrome of the left 
knee, and there is evidence of left knee symptoms just months 
after service.  As the Veteran has never undergone a VA 
examination in order to determine the likely etiology of the 
current left knee disability, one should be scheduled.

	Bilateral Carpal Tunnel Syndrome

With respect to the service connection claim for bilateral carpal 
tunnel syndrome, the Board notes that where a veteran served for 
at least 90 days during a period of war or after December 31, 
1946, and manifests organic disease of the nervous system to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Veteran claims that she is entitled to service connection for 
bilateral carpal tunnel syndrome because it was incurred during 
service.  A review of the service treatment records note that the 
Veteran was seen on numerous occasions between 1992 and 1995 for 
complaints of upper extremity pain and numbness.  The diagnoses 
included bilateral cubital tunnel syndrome as well as bilateral 
carpal tunnel syndrome.  However, in July 1994, a Report of 
Medical Board notes that physical examination and evaluation 
resulted in a diagnosis of bilateral cubital tunnel syndrome.  

A July 1995 VA examination notes that EMG studies of both 
extremities revealed values consistent with bilateral carpal 
tunnel syndrome.  Another July 1995 VA examination report notes a 
diagnosis of possible cubital tunnel syndrome.  A letter received 
in July 2000 from G. LeBrun, M.D., notes that the Veteran was 
treated for carpal tunnel syndrome.  An August 2000 VA 
examination report notes that a July 1995 EMG/MCV study of the 
upper extremities was consistent with a diagnosis of carpal 
tunnel syndrome; however, current nerve conduction studies were 
inconsistent with such a diagnosis.  Bilateral carpal tunnel 
syndrome was diagnosed based only upon clinical evaluation (not 
confirmed by electrical testing).  Another August 2000 VA 
examination report notes that there was no appreciable change in 
the hand since last examination in 1995.  The diagnosis was 
carpal tunnel syndrome, bilaterally.  However, neurological 
testing was inconclusive for either bilateral cubital or carpal 
tunnel syndrome.

An October 2005 private treatment record notes diagnoses of 
bilateral cubital tunnel syndrome and bilateral carpal tunnel 
syndrome.  An April 2006 VA neurology outpatient treatment record 
notes a diagnosis of carpal tunnel syndrome, right more than 
left.  It was noted that the Veteran brought in a March 2006 EMG 
study from A. Khan, M.D., a neurologist, which revealed "right 
CTS."  An April 2006 VA neurology examination report notes that 
the Veteran brought a March 2006 EMG study which revealed "right 
CTS."  The assessment was "CTS, right more than left."  A 
February 2008 VA orthopedic follow-up note indicates that the 
Veteran has bilateral carpal tunnel syndrome and left cubital 
tunnel syndrome.  

The Board notes that a VA examination is necessary if the 
evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence in the service treatment records 
of carpal tunnel syndrome, there is evidence of a diagnosis of 
carpal tunnel syndrome within a year of discharge from service, 
and there are ongoing diagnoses of carpal tunnel syndrome since 
service.  Therefore, a VA examination with opinion is warranted.

      Ulcers

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, a veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed). 

The Veteran claims that she is entitled to service connection for 
ulcers because they are caused by her service-connected 
adjustment disorder with mixed anxiety and depressive symptoms.

With respect to the claim on a direct basis, the service 
treatment records show that in September 1993, the Veteran was 
seen for lower left quadrant abdominal pain.  After examination, 
the diagnosis was muscle strain.  In January 1994 the Veteran was 
seen for diarrhea, sore throat, sinus drainage, and chills.  The 
assessment was viral syndrome/UGE.  Three days later in January 
1994, the Veteran was seen for resolving UGE/viral syndrome.  

In the Veteran's original January 1995 claim, she filed a claim 
for entitlement to service connection for abdominal pain.  The 
report of a July 1995 VA examination notes complaints of daily 
heart burn and epigastric burning.  Endoscopy was normal.  The 
diagnoses were gastroesophageal reflux disease, rule-out duodenal 
ulcer, and rule-out gall bladder disease.  A July 2001 VA 
treatment record notes that the Veteran was seen for diarrhea, 
muscle cramps, and mild fever, but no pain or vomiting.  The 
diagnosis was gastroenteritis.  

An April 2005 treatment record notes that the Veteran complained 
of heartburn, occasionally spitting up blood, and epigastric 
bloating.  A September 2008 GI-Liver Consult report notes recent 
EGD was negative.  The Veteran was noted to be on Pancrease, a 
proton-pump inhibitor medication, and dietary modification.  She 
was noted to feel much improved.  The impression was probable 
gastroesophageal reflux disease (GERD), irritable bowel syndrome 
(IBS).  

A March 2008 VA outpatient care note indicates diagnoses of GERD, 
peptic ulcer disease, duodenitis, and IBS.  Small bowel biopsy 
done in September 2006 noted chronic nonspecific duodenitis, and 
moderate Brunner gland hyperplasia.  Colon biopsy revealed 
chronic nonspecific colitis, and mild with lymphoid aggregate.  

A March 2008 VA treatment record notes that the Veteran 
complained of a history of abdominal pain, usually on the right 
side, improved with eating.  Ultrasound revealed normal liver, 
spleen, bile duct, and gallbladder.  The Veteran was scheduled 
for EGD.  The Veteran's history of abdominal pain, diarrhea, and 
nausea were noted to be etiologically related to IBS or celiac 
sprue, but less likely related to peptic ulcer disease.  An April 
2008 VA treatment record notes complaints of right side abdominal 
pain.  

An August 2008 VA treatment record notes that the esophagus, 
stomach, and duodenum were all normal.  No source of the 
abdominal pain was identified.  Biopsies were taken from the 
antrum to rule out H. Pylori.  The small intestine findings were 
abnormal.  The Veteran was supposed to follow up to have a 
colonoscopy and obtain the biopsy results.  The Board notes that 
the results of the biopsies and the colonoscopy, if performed, 
are not contained in the claims file.  Therefore, they should be 
obtained.  In addition, in light of the abdominal pain reported 
during service, the complaints of abdominal pain within one year 
of service discharge, and the current gastrointestinal complaints 
and diagnoses, the Board finds that a VA gastrointestinal 
examination should be performed in order to identify any and all 
current gastrointestinal disabilities, and the likely etiology of 
such.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date 
treatment records dated from August 2008 to 
the present regarding treatment for the 
Veteran's bilateral knee disorders, ulcers 
and bilateral carpal tunnel syndrome.  All 
records obtained should be added to the 
claims folder. If requests for any private 
treatment records are not successful, VA 
should inform the Veteran of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of his claim. 38 C.F.R § 3.159 
(2009).

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any currently 
present bilateral knee disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present knee disability as to whether it is 
at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  Attention is directed to the 
February and March 1993 service treatment 
records showing complaints of left knee 
pain and diagnosis of patellofemoral 
syndrome of the left knee, as well as the 
July 1995 VA examination report, and the 
March 2008 VA physical therapy note that 
indicates that the Veteran reported that 
she began having bilateral knee pain two 
and a half years earlier.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of any currently 
present carpal tunnel syndrome.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  A diagnosis 
of right/left carpal tunnel syndrome should 
be ruled in or ruled out.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any currently 
present carpal tunnel syndrome as to 
whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
that the disability is etiologically 
related to service.  Attention is directed 
to the service treatment records showing 
diagnoses of carpal tunnel syndrome, as 
well as the post-service medical evidence 
showing a diagnosis of carpal tunnel 
syndrome.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The Veteran should be scheduled for a 
VA gastrointestinal examination in order to 
determine the nature and etiology of any 
currently present ulcers/gastrointestinal 
disorder(s).  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present gastrointestinal disability as to 
whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
that the disability is etiologically 
related to service.  Attention is directed 
to the January 1994 service treatment 
records showing findings of 
gastroenteritis, as well as the July 1995 
VA examination showing complaints of 
abdominal pain.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

If the examiner finds that any current 
gastrointestinal disorder is not 
etiologically related to active service, 
the examiner should express an opinion as 
to whether any current gastrointestinal 
disorder is at least as likely as not (ie., 
a 50 percent or better probability) caused 
or aggravated by (permanently worsened by) 
the service-connected adjustment disorder 
with mixed anxiety and depressive symptoms.  
If the adjustment disorder with mixed 
anxiety and depressive symptoms is found to 
have aggravated the gastrointestinal 
disorder, the examiner should, to the 
extent possible, quantify the degree of 
aggravation.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate 
consideration of the claims.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


